UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                OOR




ANDRE ADAMS,
                                                              Case No. 19-CV-1662 (ENV) (RER)
                               Plaintiff,                      DECLARATION IN SUPPORT OF
                                                                PLAINTIFF’S FEDERAL RULE
       ― against ―
                                                                 OF CIVIL PROCEDURE 72(a)
PATRICK QUIGLEY, CRAIG LUPARDO,                                     OBJECTIONS TO THE
DANIEL DELPINO, and THE CITY OF NEW                           HONORABLE RAMON E. REYES’S
YORK.                                                            SEPTEMBER 5, 2019 ORDER

                               Defendants.


David B. Shanies, being duly sworn, deposes and says as follows:

   1. I am counsel for Plaintiff Andre Adams in this case and I make this declaration based on
      my personal knowledge and my review of the documents described below.

   2. Annexed hereto as Exhibit 1 is a true and correct copy of the transcript of the September
      5, 2019 telephone conference with Judge Reyes, as obtained from the assigned court
      reporter.

   3. Annexed hereto as Exhibit 2 is a true and correct copy of the Motion and Individual
      Practice Rules of Magistrate Judge Ramon E. Reyes, Jr, as obtained from the Court’s
      website.

   4. Annexed hereto as Exhibit 3 is a true and correct copy of a series of emails exchanged
      between Plaintiff’s and Defendants’ counsel on September 17, 2019.

I declare under penalty of perjury that the foregoing is true and correct.


Executed on: September 30, 2019             By:
             New York, New York                   David B. Shanies
                                                  411 Lafayette Street, Sixth Floor
                                                  New York, New York 10003
                                                  (212) 951-1710 (Tel)
                                                  (212) 951-1350 (Fax)
                                                  david@shanieslaw.com
